Citation Nr: 1316502	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating for PTSD in excess of 10 percent for the period prior to January 4, 2011. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from March 2004 to May 2008.  

This appeal comes now before the Board of Veterans' Appeals (Board) from an February 2013 Order of the United States Court of Appeals for Veterans Claims (CAVC).  The appeal originated from an October 2008 rating decision of the RO in Salt Lake City, Utah, which granted service connection for PTSD and assigned an initial rating of 10 percent.  The Veteran appealed the initial rating assigned in that decision.  

Following perfection of the appeal, the Board remanded this issue in June 2010, to provide the Veteran a hearing before the Board (first remand).  The Veteran testified before the undersigned at a September 2010 videoconference hearing.  A transcript has been associated with the file.  The Board again remanded this issue in October 2010 for additional evidentiary development (second remand).  

In a December 2011 rating decision, the RO granted an increased 30 percent rating for PTSD, effective January 4, 2011, thus establishing a staged rating.  

In a July 2012 decision, the Board denied an initial PTSD rating in excess of 10 percent prior to January 4, 2011.  The Board also denied a rating in excess of 30 percent for PTSD since January 4, 2011.  The Veteran appealed that decision to the CAVC.  In an Order dated in February 2013, pursuant to a February 2013 Joint Motion for Partial Remand, the CAVC vacated that portion of the Board's July 2012 decision that denied an increased rating prior to July 4, 2011, and remanded the issue to the Board for development consistent with the Joint Motion.  

The parties to the February 2013 Joint Motion stipulated that the Veteran was not contesting the Board's denial of a rating in excess of 30 percent since July 4, 2011.  Accordingly, the Board's decision as to that issue is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2012).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to January 4, 2011, the Veteran's PTSD symptomatology was not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  The schedular criteria for rating mental disorders, including PTSD, fully contemplate the Veteran's PTSD symptomatology.


CONCLUSION OF LAW

Prior to January 4, 2011, the criteria for an initial rating in excess of 10 percent for PTSD are not met for any portion of the period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.   

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Highly pertinent to this case, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis

In this appeal, the Veteran seeks an initial PTSD rating in excess of 10 percent for the period prior to January 4, 2011.  As set out above, the current 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  In order to substantiate the asserted entitlement to a 30 percent rating, the evidence would have to more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as (for example purposes only): depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

In Vazquez-Claudio v. Shinseki, --- F.3d ----, 2013 WL 1395804 (Fed. Cir. April 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under the rating schedule for mental disorders by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  However, the mere presence of the particular symptoms listed under a give rating is not sufficient.  Those symptoms, or symptoms of equivalent type and degree, must cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  This holding is particularly significant to the current appeal.  As will be discussed in detail below, while the Veteran has symptomatology of the type contemplated under the 30 percent schedular criteria, those symptoms are not productive of the degree of occupational and social impairment contemplated for a 30 percent rating.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, prior to January 4, 2011, the Veteran's PTSD was sometimes manifested by symptoms including a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), sleep impairment, or mild memory loss (such as forgetting names, directions, recent events); however, such symptoms were not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In particular, the Board notes that the evidence does not establish occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence indicates that, despite his symptoms, the Veteran's performance in school and work has been only minimally compromised.  

As noted above, the Board must assess the particular symptoms enumerated for the rating level sought and then address the degree of impairment produced by those symptoms.  Regarding the symptoms of depressed mood, anxiety, suspiciousness, and panic, on the December 2008 Notice of Disagreement, the Veteran reported that he has a frequently depressed mood; suspiciousness of his surroundings and crowds of people; anxiety when around a lot of people or sudden loud noises; frequent dreams of experiences while deployed to Iraq.  

On the April 2009 VA Form 9, the Veteran reported that he wakes in the middle of the night to occasionally check his doors and windows to ensure they are secure.  According to the Veteran, this happens 1 to 2 times a night.  The Veteran reported that depression has become worse, and anxiety, suspiciousness, and mild panic attacks are frequent during weekly activities.  It is difficult for him to be in situations where he cannot pay close attention to what every person is doing around him.  

The report of VA general medical examination in August 2008 also reveals the presence of some anxiety; he feels like he is constantly on guard.  The Veteran also reported irritability and more aggression.

An August 2008 mental health examination reveals that the Veteran has a recurring nightmare of mortars dropping on him, which occurs about every 10 days, but it is getting less frequent.  His mood, on a scale of 1 to 10, averages 9, and ranges from 6 to 10.  When he puts his anger and irritability on the same scale, he feels he averages 3 to 4, with his worst irritability at 1.  The Veteran denied any suicidal ideas.  He denied any homicidal ideas, but reported thoughts of harming others when people do things that make him feel these people are disrespecting him, and that generates anger and irritability.  He gets irritable daily and what helps him get rid of the irritability is go to the gym to work out.  He says 35 to 40 percent of each day, he is irritable, set off by someone else's behavior.  He reported no angry outbursts and that that he is able to control those.  He reported that he is on guard all the time.  He is nervous when a lot of people are around, like in crowds, and he has a sense of being crowded and people bumping into him.  He denied any panic attacks.  He always thinks of the worst possible scenario in any situation he is in, and then plans his response accordingly.  The only compulsive behavior is checking locks.  He has some peripheral illusions, especially when he is hot, but no visual hallucinations.  He has no auditory, tactile, or gustatory hallucinations.  He has no thought insertion, thought broadcasting, or messages from the media.  He has no particular person or group of people who want to harm him, but he has a general sense of apprehension about the environment.  He reports his irritability cycles as 7-day to 10-day cycles, and then drops off for 3 to 5 days before it comes back.  The examiner found no psychomotor agitation or retardation.  The Veteran's affect was appropriate.  His mood was not depressed.  He was oriented to person, place, and time.  He was able to maintain his minimal personal hygiene.  The examiner diagnosed PTSD and possible mild bipolar disorder.  

In a September 2008 outpatient assessment, the Veteran reported that he was hypervigilant.  He denied hallucinations, homicidal thoughts, suicidal thoughts, depression, or mood swings.  He was found to be oriented to person, place, and date.  His mood was normal; his affect was flat, but appropriate.  There was no homicidal or suicidal ideation.  

A March 2009 neurology examination reveals that the Veteran is always completely oriented.  On examination, the Veteran had a normal affect; there were no signs of tension or anxiety.  

A July 2010 Vet Center intake assessment reveals no suicidal ideation; no feelings of hopelessness or despair; and no homicidal ideation.  Following the accident in service, which was the stressor for his PTSD, the Veteran experienced disturbed sleep, headaches, ringing in the ears, irritability, aggression, anxiety, apathy or lack of spontaneity, and changes in personality.  On examination, his appearance was neat.  His manner was suspicious and defensive.  Speech was appropriate.  He was oriented x 3.  His affect was appropriate.  

Regarding chronic sleep impairment, on the April 2009 VA Form 9, the Veteran reported that it takes him an average of 30 minutes to an hour to fall asleep no matter how tired he is.  He reported that he usually wakes up very tired due to the lack of sleep and interrupted sleep.

The Veteran testified at the hearing that it takes him a while to fall asleep, and he wakes up randomly to check the doors.  He acknowledged that it has gotten better to an extent.

The August 2008 VA general medical examination reveals the Veteran's complaint that he wakes a lot at night.  He reported that he was having nightmares 5 days a week when he first came home, but now it is down to about once every week or two.  He said he goes to bed at 12 midnight and wakes up around 8 a.m.  He naps 2 to 4 hours a day.  

An August 2008 mental health examination reveals that the Veteran goes to bed between 10 p.m. and 1 a.m.  It takes him 30 to 45 minutes to get to sleep.  He wakes up every 2 hours, but it does not take long to get back to sleep.  He wakes up at 7 a.m. on school days and other days 9 a.m. 

A March 2009 neurology examination includes the Veteran's report that he sleeps normally and he does not feel fatigued, nor does he have malaise.  

The Vet Center history and assessment in November 2010 reveals the Veteran's report that he has difficulty falling or staying asleep.  

In a September 2008 outpatient assessment, the Veteran reported that he was having nightmares of traumatic events, and insomnia.  

To summarize: the Veteran's symptoms during this period, there is mixed evidence regarding sleep impairment and memory loss, with objective testing of the Veteran's memory not revealing any significant impairment, but the Veteran's PTSD has resulted in depressed mood, anxiety, suspiciousness, and panic attacks.  Thus, with some exceptions, during the period on appeal, the Veteran has generally demonstrated the type of symptomatology contemplated for a 30 percent rating; however, as noted above, the presence of the enumerated symptoms, or symptoms of equivalent type and degree, is not sufficient to substantiate entitlement to a 30 percent rating.  Such symptoms must be shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Turning to the effect of the Veteran's symptoms on occupational and social impairment, an August 2008 mental health examination reveals that the Veteran has had one marriage which occurred in April 2008 and that he and his spouse have been together for three years total.  The Veteran reported that the marriage was good.  He said some of his closest friends are currently in the Marines and they talk often or every day.  One of his best childhood friends was going to school with him and was living with him and his wife.  He socializes with his wife and friend but he is avoiding reaching out to developing new relationships.  He goes to the gym between classes, and then does homework.  He likes the physical training and going to the gym because it helps him relieve his tension and anger.  The PTSD signs and symptoms were found to be mild and to have only minimal to mild impact on his social functioning, providing highly probative evidence against this claim.

In a September 2008 outpatient assessment, the Veteran reported that he avoided social situations and crowds.  

On the April 2009 VA Form 9, the Veteran reported that going to shopping centers was nearly impossible.  He avoids the busy times, when there is the most person traffic because anxiety grows and mild panic sets in.  He usually ends up leaving the store without even stepping foot inside.  His civilian friendships have suffered tremendously.  He no longer has any friends from childhood.  They have basically turned their backs on him because they say he has changed.  The military buddies are the only ones he has contact with now.  Although his marriage is thriving, this is due to his spouse's level of understanding and support. 

In contrast, a March 2009 neurology examination reveals the Veteran's account that he socializes normally.  The Vet Center November 2010 history and assessment reveals the Veteran's account that his family ties had become stronger and his marriage had grown stronger since his military experience.  

Thus, the evidence regarding social impairment is mixed, with the April 2009 account on the VA Form 9 asserting a disproportionately negative picture; however, there does appear to be an increasing trend toward social isolation during this period.  To the extent of the conflicting information provided in the VA Form 9 and the contemporaneous clinical assessments, the Board acknowledges that the Veteran is competent to describe his symptoms.  

In weighing the conflicting accounts, the Board accords greater probative weight to the clinical assessments than to the Veteran's correspondence with VA regarding his appeal.  Statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran presented his account to VA, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran's competency is not at issue with regard to recounting his symptoms.  Rather, it is the accuracy of the Veteran's account to VA which the Board finds is lacking.  The contemporaneous clinical assessments (August 2008 mental health examination and March 2009 neurology examination) are therefore given greater probative weight.  This evidence shows an increasing tendency to isolate particularly from large gatherings, but shows otherwise mild impact of symptoms on social functioning, providing highly credible and probative evidence against his own claim that outweigh his other statements the VA.  

Regarding occupational impairment, on the April 2009 VA Form 9, the Veteran reported that, when his is going to class it is hard for him to walk through big crowds; this is by far one of the hardest things to cope with, and he has to deal with it daily.  He usually opts to walk the long way, avoiding the crowds of people, and sometimes making him late for class.  Upon making it to class, he has to sit next to an exit and have a clear view of everything that is going on in the class.  If he cannot achieve this goal, it is very difficult to focus on the course work.  He is in a class room with 125 plus students and has to be there or his performance will suffer.  

The Veteran was afforded a VA general medical examination in August 2008, at which time there were found to be no cognitive problems, no confusion, no memory loss, no slowness of thought, no trouble with attention or concentration, no trouble with understanding directions or reading.  Indeed, the Veteran reported that he thought he was more focused than he used to be in high school.  

The Veteran was also afforded a VA mental health examination in August 2008, at which time he reported that he had returned to school as a full-time student in May 2008.  He had just completed the summer semester where he is doing very well and he expected to have a 4.0 grade point average that semester.  He was also looking at a part-time job at the post office.  The examiner found that, although the Veteran has signs and symptoms of PTSD, they are not interfering too much with his life.  His concentration was difficult when he was tired, but he was mostly well focused.  His memory was good with normal rate, tone, and volume.  He could do serial sevens accurately and spell a word forwards and backwards.  His thought processes were linear.  There was no abnormal thought content.  There were no evident delusions or hallucinations.  His intelligence appeared to be average to above average.  His judgment and insight seemed to be reasonable.  He had two of two proverbs abstract and two of four similes abstract.  His digit span was five forwards and five backwards.  He could recall three of three items at four minutes.  He could recall four of the last six Presidents of the United States.  He had no problem with his activities of daily living.  His remote memory was described as fairly good; his recent memory was described as good; and his immediate memory was described as quite good.  The examiner noted that, while he does not have enough recent work history to assess its impact on his ability to work, he has been able to go to school and be successful at school.

In a September 2008 outpatient assessment, the Veteran denied speech difficulties, memory problems or changes in mental status.  

The Veteran was afforded a March 2009 VA neurology examination, at which time his speech and communication were normal.  The Veteran expressed his belief that his judgment was intact.  He had no neurological-behavioral abnormalities.  The Veteran was found not to be limited in his daily activities.  He was exercising regularly by running at least a mile a day.  He was helping with routine duties at home and caring for his own personal needs.  The Veteran was a full time student studying computer science.  He also worked part time for FedEx, loading and unloading trucks, and was able to do that without difficulty.  There were found to be no limits to usual work.  He was coherent, alert and oriented.  His mental status was normal.  

The Veteran testified in September 2010 that he was going to school full time and working part time.  He had a very detail-oriented, attention-to-detail type job.  He reported that, when he does not get enough sleep, it affects his performance.  

A Vet Center military history from November 2010 reveals that the Veteran had not had a full-time job since he left the service because he had been a full-time student.  A July 2010 Vet Center intake assessment includes the Veteran's account that, following the accident in service, he experienced difficulty concentrating, learning or recalling information, and significant impairment in social or occupational functioning.  However, examination at the time revealed that memory function was normal and judgment was good.  The Veteran was appropriately oriented, and speech and affect were appropriate.  The examiner answered "yes" to disorganized thinking, but did not explain this or give examples.  As it appears to conflict with detailed testing of thinking and memory conducted by the August 2008 and March 2009 assessments, the lack of detail renders this report of little probative value.  

The Board acknowledges that, on the December 2008 Notice of Disagreement, the Veteran reported that he has a feeling of being unable to focus on school work, frequently finding it hard to focus, a difficulty remembering small items, such as simple directions, names, event dates and times.  The Veteran is competent to describe his symptoms as he perceives them.  However, once again, his report in correspondence with VA regarding his appeal conflicts with largely normal clinical findings of the same period.  The Veteran is competent to report his symptoms; however, his reports to clinicians and his performance on clinical testing are deemed a more accurate depiction of his cognitive function.  Moreover, the Veteran's perception of diminished concentration and memory has apparently not resulted in any appreciable impairment of occupational and school functioning.  Notably, he had earlier in the same year completed a semester at school in which he achieved a 4.0 grade point average despite his perceived decrease in concentration in memory.  

The Veteran was provided a GAF score of 65 at the August 2008 VA examination.  The November 2010 Vet Center evaluation includes a GAF score of 55.  The GAF score of 65 indicated that he was "generally functioning pretty well" though symptoms were present.  This is entirely consistent with the Board's finding that the Veteran's symptoms have had a mild impact on social and occupational functioning.  The GAF score of 55 indicates moderate difficulty in social, occupational, or school functioning.  The Board finds that this score directly conflicts with the evidence, including a 4.0 GPA attained by the Veteran during this period, and the November 2010 examiner's own findings that the Veteran's family ties had become stronger and his marriage had grown stronger since his military experience.  The examiner did not provide examples of the asserted moderate difficulties in social, occupational, or school functioning.   As such, the Board finds that the score does not accurately reflect the facts.  

The Board also acknowledges that a Vet Center military history and assessment from November 2010 notes that the Veteran's condition causes moderate distress and impairment in social, occupational, and important other areas of functioning.  However, in terms of determining whether there are occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, the Vet Center counselor's assessment aggregates all areas of functioning and does not give specific examples of deficiencies in work and school functioning.  Accordingly, the Board assigns it lesser probative weight than the other more specific evidence showing that the Veteran has been able to balance a full-time course of higher education with a part-time job and to do so successfully.  

Thus, the evidence most pertinent to the Veteran's occupational function, which in this case is weighted heavily in terms of school functioning, indicates that, throughout the period prior to January 4, 2011, the Veteran's occupational and school functioning were, at most, only minimally impaired by his symptoms.  Based on these findings, the Board is left with the conclusion that occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks are not demonstrated during this period.  Rather, the evidence more closely approximates decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

As noted above, the rating schedule for mental disorders includes symptom examples under each rating level in addition to an assessment of the impact of those symptoms on occupational and social function.  While the recent decision of the Federal Circuit in Vazquez--Claudio v. Shinseki, supra emphasizes the role of the symptom examples, it does not alter the long-standing requirement that the symptoms demonstrated in any case must produce the level of occupational and social impairment specified for any particular rating.  

In the Joint Motion, the parties focused noted on the particular symptoms that were identified in Vet Center records and in the Veteran's hearing testimony.  The Board will next address the specifics of the Veteran's symptoms.  As noted in the Joint Motion, in April 2009 (VA Form 9), the Veteran reported experiencing anxiety, suspiciousness, and mild panic attacks.  He also reported that he had depression that he believed was worsening.  At the time of a July 2010 Vet Center intake assessment, the Veteran had a suspicious and defensive manner, and his motor activity was tense.  In September 2010 (Vet Center report of military history), the Veteran reported experiencing irrational thoughts and anxiety, although counseling had improved his anxiety symptomatology.  The parties to the Joint Motion stipulated that, in denying a rating in excess of 10 percent prior to January 4, 2011, the Board did not provide any discussion of this evidence.  

Simply put, the symptoms identified in the Joint Motion are not probative of entitlement to a 30 percent or higher rating where the requisite level of impact on occupational and social function are not met.  

In other words, while symptoms like or similar to depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events), must be shown to warrant a 30 percent rating, there is a second requirement that those symptoms must produce occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Here, as set out above, during the period prior to January 4, 2011, this level of impact is not shown for reasons and bases cited by the Board above.  

The Board also acknowledges a finding in the September 2008 outpatient assessment that the Veteran's affect was flat, but appropriate.  Flattened affect is a symptom example at the 50 percent level.  In this case, the finding that the Veteran's affect was appropriate undercuts any assertion that the flattened affect in this instance is indicative of any sort of impairment.  Moreover, there is no indication that the Veteran's affect at any time under consideration has resulted in intermittent periods of inability to perform occupational tasks.  In fact, the evidence indicates the ability to perform tasks is exceptional (the "A" average in school, and other facts cited above, does not help the Veteran's case).  

The Board finds that the weight of the evidence demonstrates that, prior to January 4, 2011, the Veteran's PTSD symptoms were not productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for PTSD at any time prior to January 4, 2011.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected symptomatology.  The Veteran has reported depression, anxiety, suspiciousness, hypervigilence, social isolation, irritability, sleep impairment, and impairments of concentration and memory as symptoms associated with his PTSD.  In his hearing testimony, the Veteran emphasized the anxiety he experiences in public places.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The Federal Circuit and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

When conducting a hearing, a hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veterans Law Judge verified that all pertinent treatment records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, treatment records from the Salt Lake Vet Center, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to address to address his PTSD symptoms during the period prior to January 4, 2011.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting findings address the pertinent rating criteria and are consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

ORDER

Prior to January 4, 2011, a disability rating for PTSD in excess of 10 percent is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


